UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-55149 AV THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 33-1222799 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20 East 68th Street, Suite 204 New York, NY 10065 (Address of principal executive offices) (zip code) (917) 497-5523 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No þ 81,880,963shares of common stock are issued and outstanding as of November 14, 2014. Table of Contents FORM 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheetsat September 30, 2014 and December 31, 2013 3 Condensed Consolidated Statements of Operations for the Nine Months EndedSeptember 30, 2014 and 2013 4 Condensed Consolidated Statements of Operations for the Three Months EndedSeptember 30, 2014 and 2013 5 Condensed Consolidated Statements ofCash Flowsfor the Nine Months EndedSeptember 30, 2014 and 2013 6 Notes to Condensed Consolidated Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4 Controls and Procedures 20 PART II - OTHER INFORMATION 21 Item 1. Legal Proceedings 21 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 Table of Contents PART I. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) AVTherapeutics, Inc. and Subsidiary CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS September 30, 2014 December 31, 2013 (Unaudited) Current assets: Cash $ $ Prepaid expenses Total current assets Property and equipment, net of accumulateddepreciation of $1,403 and $1,079, respectively Intangible assets, net of accumulated amortization of $97,535 and $82,403, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIENCY) EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Derivative liability - warrants - Notes payable Notes payable - related parties Total current liabilities Commitments and Contingencies Stockholders' (deficiency) equity: Preferred stock, $0.0001 par value: 50,000,000 shares authorized; none issued and outstanding - - Common stock, $0.0001 par value: 250,000,000 shares authorized; 81,880,963 and 72,000,000 shares issued and outstanding, respectively Additional paid in capital Shares Issuable - Accumulated deficit ) ) Total stockholders' (deficiency) equity ) Total liabilities and stockholders'(deficiency) equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 3 Table of Contents AVTherapeutics, Inc. and Subsidiary CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For The Nine Months Ended September 30, 2014 For The Nine Months Ended September 30, 2013 Revenues $
